The Disciplinary Review Board having filed with the Court its decision in DRB 18-057 and 18-058, concluding that Ihab Awad Ibrahim of East Brunswick, who was admitted to the bar of this State in 2013, should be censured for violating RPC 1.5(b) (failure to communicate in writing the rate or basis of the fee) and RPC 4.2 (improper communication about the subject of the representation with a person the lawyer knows to be represented by counsel);
And good cause appearing;
It is ORDERED that Ihab Awad Ibrahim is hereby censured; and it is further **98ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.